Citation Nr: 0208886	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946 and from October 1950 to November 1951.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
of a rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim on appeal. 

A videoconference hearing was held before the undersigned 
Member of the Board in February 2000.  A transcript of the 
hearing testimony is associated with the claims file.  
Thereafter, the Board remanded the issue for further 
development.  The Board finds that the requested developments 
have been accomplished to the extent possible and the case is 
now ready for appellate review.

The Board previously referred to the RO the raised issue of 
entitlement to service connection for tinnitus.  As this 
issue has not been adjudicated, it is again referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There is no competent medical evidence that relates the 
veteran's hearing loss to any in-service occurrence or event.

3.  Sensorineural hearing loss was first demonstrated many 
years post-service.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, nor may a sensorineural 
hearing loss disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  

This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Moreover, service connection for impaired hearing 
shall not be established unless hearing status meets certain 
pure tone and speech criteria.  38 C.F.R. § 3.385 (2001).  
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  Further, to establish service 
connection for bilateral hearing loss disability, the veteran 
is not obliged to show that his hearing loss was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hearing loss disability on 
the basis that he experienced noise exposure during his first 
period of active duty during WWII.  Service medical records 
reflect normal hearing at the time of the veteran's initial 
induction into military service in December 1943, at the end 
of his first period of active duty in March 1946, at the time 
he was reactivated for military service in October 1950, and 
finally at the time of separation from his second period of 
active duty in November 1951.  Therefore, the medical 
evidence fails to show evidence of a chronic hearing loss 
disability during military service.

Further, post-service medical evidence is negative for a 
hearing loss disability for many years after service 
separation.  At the time the veteran filed his claim in 
February 1999, he suggested that his hearing loss began in 
1985.  However, no medical records from that time period are 
associated with the claims file.  The RO informed the veteran 
that additional evidence was needed to substantiate his 
claim, including post-service treatment, but none was 
forthcoming.  Nonetheless, under the criteria of 38 C.F.R. § 
3.385, the Board finds that the veteran currently does have 
the required thresholds for a finding of a hearing 
impairment.  

Specifically, the report of a June 1999 VA audiometric 
examination reveals that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
80
100
LEFT
30
30
65
75
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 84 percent in the left ear.  
The veteran reported a history hazardous noise exposure from 
ammunitions and close proximity to 5-inch guns.  He also 
reported a history of occasional hazardous noise levels on 
his job over the years.  The final diagnosis was moderate to 
profound sloping sensorineural hearing loss in the right ear 
and mild to severe sloping sensorineural loss in the left 
ear.  The examiner noted that it was "certainly possible 
that at least some of [the veteran's] hearing loss [was] 
related to hazardous noise exposure while in the military 
although occasional on-the-job hazardous noise exposure over 
the years could certainly have added to that."  

At a hearing before the Board in February 2000, the veteran 
testified that he had worn hearing aids for the past 10-15 
years.  He acknowledged that his hearing aids had been issued 
through his employer and his insurance had paid for them.  
However, he reported some hearing loss since his service in 
the Philippines during the Korean Conflict.  He did not 
recall undergoing a service separation examination at the 
time of military discharge and noted that no one ever checked 
his hearing.  Parenthetically, the Board notes that service 
separation examinations for both the veteran's periods of 
active duty are associated with the claims file.  
Nonetheless, he recalled that he was exposed to noise from a 
five-inch gun in service when his ship came under attack from 
Japanese aircraft.  He denied being offered hearing 
protection.  The veteran's service representative referenced 
1971 and 1975 studies conducted at Walter Reed Army Hospital 
for the proposition that impulse noise from firing weapons 
makes soldiers more susceptible to hearing loss.  Upon 
further questioning, the veteran noted that he was a "hookup 
man" at a pressed steel company for 26 years but that he 
wore noise protection devices on the job.

As part of a remand from the Board, the veteran underwent 
additional audiology testing in March 2002.  At that time, 
pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
85
105
LEFT
35
40
75
85
90

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 76 percent in the left ear.  
The final diagnosis was moderately-severe to profound sloping 
sensorineural hearing loss in the right ear and mild to 
severe sloping sensorineural loss in the left ear.  The 
examiner noted that the veteran gave a history of hearing 
loss and tinnitus dating back 15 years previously, at which 
time he started using amplification.  The examiner related 
that the veteran was "vague about the actual onset of both 
of these problems, and on view of history they are presumably 
not secondary to military service."

Turning first to the two VA medical opinions, the Board finds 
that the opinions offer little in the way of support for the 
veteran's claim.  The first examiner noted that it was 
"certainly possible" some of the veteran's hearing loss was 
caused by military service but appeared to qualify the 
opinion by noting that occasional on-the-job noise exposure 
"could certainly have" added to the condition.  However, 
the Board places less probative weight on the first medical 
opinion in light of the subsequent medical opinion on the 
basis that the second examiner reviewed the claims file and 
concluded that the veteran's hearing disorder was 
"presumably" not related to military service due to a 
reported 15 years history of hearing loss.  The Board has 
considered VA's policy of resolving reasonable doubt in favor 
of the veteran, defined as an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim but finds that neither medical opinion 
provides positive evidence that the veteran's hearing loss 
was incurred in military service.  The Board may not resort 
to speculation or remote possibility in granting benefits.  
38 C.F.R. § 3.102 (2001).  

Next, despite his continued assertion and sworn testimony 
that his bilateral hearing loss disability began in service, 
as a layman, the veteran is not qualified to proffer an 
opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by 'a 
witness qualified as an expert."  See Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)).  In this case, the evidence does 
not demonstrate that the veteran has any medical expertise, 
or is otherwise qualified to render a medical opinion.  

Given that there was no evidence of a chronic hearing loss 
disability at the time of the veteran's separation from his 
first period of active duty (1943-1946) when he asserts he 
was exposed to hazardous noise, no evidence of a hearing loss 
disorder at the commencement of his second period of active 
duty (1950) or at the time of discharge from his second 
period of active duty (1951), and no treatment for a 
bilateral hearing loss disorder until at the least 1985 
(according to the veteran's claim for compensation), some 40 
years after the claimed exposure, the Board finds that the 
current hearing loss disability is too remote in time to be 
reasonably attributable to service.  

The Board has also considered the 1971 and 1975 reports 
submitted by the veteran but places little probative weight 
on the evidence as neither report provides an assessment of 
the particulars of this veteran's clinical picture or the 
etiology of his hearing loss disorder.  Moreover, the Board 
reviewed the private treatment records submitted by the 
veteran.  While it reflecting treatment for a hearing loss 
disorder, there is no indication that hearing loss was a 
result of his active duty service.  

Thus, the medical evidence does not demonstrate a nexus 
between the veteran's current bilateral hearing loss 
disability and military service.  In the absence of such a 
nexus, the medical evidence can not support a finding of 
service connection for bilateral hearing loss disability.  38 
C.F.R. § 3.385 (2001); Heuer v. Brown, 7 Vet. App. 379, 386-
87 (1995).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.  
Further, as the clinical data fails to reveal hearing loss to 
a degree of 10 percent within one year following separation 
from service, the presumptive service connection laws and 
regulations are not for application.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  In addition, he was informed by separate letter 
dated in February 2001 of the need to submit additional 
evidence to substantiate his claim, including service 
personnel records, MOS for his periods of service, dates he 
served aboard a ship, treatment records from his private 
physician, and evidence of post-service treatment for a 
hearing loss disability, but did not respond.  Moreover, he 
underwent two VA examinations specifically to address the 
issue on appeal.  The Board finds that an additional 
examination at this juncture would be futile.  In addition, 
the veteran requested and received a videoconference hearing 
before the Board.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

